                        UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE


Lyndsey M. Cowhig

      v.                                       Case No. 16-cv-515-PB

Megastore Auto Group, Inc. et al


                                   ORDER


     No objection having been filed, I herewith approve the

Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated January 11, 2019, and dismiss the petition to

attach (doc. no. 143), without prejudice to Ms. Cowhig refiling

it as a separate action in state court.        “‘[O]nly those issues

fairly raised by the objections to the magistrate's report are

subject to review in the district court and those not preserved

by such objection are precluded on appeal.’”           School Union No.

37 v. United Nat'l Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010)

(quoting Keating v. Secretary of Health & Human Servs., 848 F.2d

271, 275 (1st Cir.1988)); see also United States v. Valencia-

Copete, 792 F.2d 4, 6 (1st Cir. 1986) (after proper notice,

failure to file a specific objection to magistrate's report will

waive the right to appeal).
                                          /s/ Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge

Date: January 30, 2019

cc: Counsel of Record
